DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-7, none of the prior art teaches or suggests, alone or in combination, a fuse comprising: 5a first contact on the gallium nitride layer on a first side of the trench, the first contact comprising indium, gallium and nitrogen; a second contact on the gallium nitride layer on a second side of the trench, the second 10side opposite the first side, the second contact comprising indium, gallium and nitrogen; and a filament over the oxide layer in the trench, the filament coupled to the first contact and to the second contact wherein the filament comprises indium, gallium and nitrogen.
With respect to claims 8-11, none of the prior art teaches or suggests, alone or in combination, an integrated circuit structure comprising: a fuse comprising: 35a first contact on the gallium nitride layer on a first side of the trench, the first contact comprising indium, gallium and nitrogen; a second contact on the gallium nitride layer on a second side of the trench, the second side opposite the first side, the second contact comprising indium, gallium and 5nitrogen; and a filament over the oxide layer in the trench, the filament coupled to the first contact and to the second contact wherein the filament comprises indium, gallium and nitrogen; and a transistor comprising: 10a polarization layer on the gallium nitride layer; the source region comprising indium, 
With respect to claims 12-21, none of the prior art teaches or suggests, alone or in combination, a method of forming a fuse comprising: 30forming a first contact layer on the gallium nitride layer on a first side of the trench, and forming a second contact layer on the gallium nitride layer on a second side of the trench, the second side opposite the first side, wherein the first contact and the second contact comprise indium, gallium and nitrogen; and forming a filament above the oxide layer, the filament in contact with the first contact 35and the second contact, wherein the filament comprises indium, gallium and nitrogen.
With respect to claims 22-25, none of the prior art teaches or suggests, alone or in combination, a fuse comprising: a first contact on the first III-V semiconductor layer on a first side of the trench, the first contact comprising a second III-V semiconductor layer;  35a second contact on the first III-V semiconductor layer on a second side of the trench, the second side opposite the first side, the second contact comprising the second III-V 20WO 2019/066879PCT/US2017/054185 semiconductor layer; and a filament over the oxide layer in the trench, the filament coupled to the first contact and to the second contact wherein the filament comprises the second III-V semiconductor layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	- Hsu et al. (U.S. Patent No. 9,799,601 B1) discloses a fuse device but fails to disclose a first contact on the gallium nitride layer on a first side of the trench, the first contact comprising indium, gallium and nitrogen; a second contact on the gallium nitride layer on a second side of the trench, the second 10side opposite the first side, the second contact comprising indium, gallium and nitrogen; and a filament over the oxide layer in the trench, the filament coupled to the first contact and to the second contact wherein the filament comprises indium, gallium and nitrogen.	- Chang et al. (U.S. Patent No. 9,589,971 B1) discloses a fuse device but fails to disclose a first contact on the gallium nitride layer on a first side of the trench, the first contact comprising indium, gallium and nitrogen; a second contact on the gallium nitride layer on a second side of the trench, the second 10side opposite the first side, the second contact comprising indium, gallium and nitrogen; and a filament over the oxide layer in the trench, the filament coupled to the first contact and to the second contact wherein the filament comprises indium, gallium and nitrogen.	- Kurz et al. (U.S. Publication No. 2011/0241086 A1) discloses a fuse device but fails to disclose a first contact on the gallium nitride layer on a first side of the trench, the first contact comprising indium, gallium and nitrogen; a second contact on the gallium nitride layer on a second side of the trench, the second 10side opposite the first side, the second contact comprising indium, gallium and nitrogen; and a filament over the oxide .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN HAN/Primary Examiner, Art Unit 2818